Citation Nr: 0622323	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of S-1 fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1946 to July 1947 and from January 1949 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in June 2005.

By correspondence dated July 18, 2006, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue on appeal.

2.  The veteran's service-connected residuals of S-1 fracture 
with traumatic arthritis are manifested by severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief; there is no evidence of a demonstrable vertebra 
deformity, incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, or ankylosis of 
the entire thoracolumbar spine.




CONCLUSION OF LAW

A 40 percent rating, but no higher, for residuals of S-1 
fracture with traumatic arthritis is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5010, 5285, 5292, 5293, 5294, 5295 (before 
September 26, 2003) and 5235, 5236, 5237, 5238, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in April 2001, July 2003, 
April 2004, June 2005, and November 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was notified of these matters by correspondence 
dated in May 2006.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
these claims would not cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran sustained multiple 
shrapnel wounds in the neck, face, knee, and arms in 
September 1950.  Hospital records dated in January 1951 
included a diagnosis of simple fracture, transverse S-1 
without displacement, nerve, or artery involvement.  It was 
noted he had complained of low back pain since he was wounded 
and that there was limitation of motion in all directions, 
marked tenderness at L4-5, loss of normal lumbar lordosis, 
and marked spasm of the paraspinous muscles.  

The veteran's request for an increased rating was received by 
VA in February 2001.  In statements and testimony in support 
of his claim he reported that he experienced limitation of 
motion, constant pain, and occasional muscle spasms in the 
lumbar spine.  In his August 2001 notice of disagreement he 
complained of severe daily muscle spasms, radiating pain into 
his right foot, and weakness and fatigability to the lower 
extremities.  

VA medical records show that X-rays of the lumbar spine in 
March 2001 revealed the disk spaces were relatively 
preserved.  There were mild degenerative end plate changes at 
L4-5 and L5-S1.  Records dated in May 2003 show examination 
revealed no evidence of muscle spasm or sciatic notch 
tenderness.  Straight leg raises were negative and strength 
and tone were normal.  

On VA examination in August 2003 the veteran complained of 
daily low back pain and intermittent right lower extremity 
numbness.  The examiner noted there was tenderness to 
palpation in the upper midline of the lower lumbar spine or 
sacral area and over each of the lumbar paraspinal 
musculatures.  Straight leg raise tests were negative, 
bilaterally.  Forward flexion was to approximately 85 degrees 
and extension was to 5-10 degrees with some pain at the 
extremes of motion.  Strength was 5/5 to all major muscle 
groups of the lower extremities and sensation was normal to 
all distributions.  Patellar and Achilles tendon reflexes 
were 2+ and symmetric.  X-rays revealed minimal hypertrophic 
degenerative changes at L3-4 and L4-5.  

VA neurologic examination in August 2003 noted complaints of 
numbness and weakness to the lower extremities, a sensation 
of scraping the bottom of his shoe when walking, and pain 
extending from his low back down the right lower extremity.  
He reported some difficulty with bladder function.  It was 
noted he used a Canadian crutch for support.  The examiner 
stated sensation was normal for pinprick and touch.  Tendon 
reflexes were diminished but present and symmetrical.  
Straight leg raise testing was positive on the right.  There 
was absent ankle jerk reflex, diminished knee jerk, and 
weakness to the extensor hallucis longus and tibialis 
anterior muscles of the right foot.  The examiner noted the 
findings were suggestive of a L5 nerve root impingement and 
stated the belief that the underlying issue was 
osteoarthritis of the cervical spine which likely contributed 
to spinal stenosis causing weakness in the lower extremities 
and complaints of bladder disturbance.  It was further noted 
that there was no evidence of peripheral neuropathy, but that 
the veteran may have a right L5 radiculopathy as part of his 
osteoarthritis and degenerative disease of the spine.  

VA examination in April 2004 revealed forward flexion of the 
back to 50 degrees and extension to 15 degrees with pain.  
Lateral bending was to 20 degrees, bilaterally, and rotation 
was to 45 degrees, bilaterally, which were without pain.  
There was tenderness to palpation in the midline of the 
lumbar spine and to the paraspinal musculature.  Straight leg 
raise testing was negative.  There was some mild weakness of 
4/5 to the left tibialis anterior muscle, but otherwise 5/5 
strength to the lower extremities.  Sensation was normal and 
deep tendon reflexes were 1+ and symmetrical to the patellar 
and Achilles tendons.  It was noted that an October 2003 
magnetic resonance imaging (MRI) scan revealed some foraminal 
stenosis at the right L3-4 level.  The diagnoses included 
lumbar stenosis.

VA peripheral nerves examination in April 2004 noted the 
veteran had no abnormal gait, but that straight leg raise 
signs were present at 45 degrees, bilaterally.  There was 
normal strength, coordination, and sensation with absent 
Achilles reflexes, bilaterally.  It was noted that MRI 
studies revealed central canal stenosis, worse at L4-5, with 
a ruptured disk and high grade stenosis at L3-4.  The 
examiner noted there was compression of the nerve at the 
right nerve canal which was the cause of his low back pain.  
The diagnoses included central canal stenosis with a ruptured 
disk at L3-4.  

At his VA spine examination in July 2004 the veteran 
complained of low back pain that had a tendency to radiate to 
the side of the right leg which affected his ability to walk.  
He reported that if he had to stay up for one hour his right 
leg became weak and painful.  He denied any episodes of 
intervertebral disk syndrome in the previous 12 months and 
denied any symptoms flare-ups.  Range of motion studies of 
the lumbar spine revealed forward flexion to 40 degrees 
without pain and to 50 degrees with pain.  Extension was to 
10 degrees without pain and to 20 degrees with pain.  Lateral 
flexion and rotation, bilaterally, were to 15 degrees without 
pain and to 25 degrees with pain.  The examiner noted the 
veteran used a can and took small steps as he walked.  It was 
also noted that Achilles reflexes were absent.  The diagnoses 
included canal stenosis at L4-5 with a ruptured disk at L3-4 
compressing the right L3-4 nerve root and causing pain.  

On VA examination in December 2005 the veteran complained of 
constant back pain estimated as six on a ten point scale.  He 
denied any radiation of pain and stated pain affected his 
ability to walk, but admitted that his left knee disorder was 
more problematic for ambulation.  He reported his back pain 
was aggravated by prolonged standing, lifting, and bending.  
It was noted there had been no episodes of incapacitating 
pain in the previous 12 months.  He stated he experienced 
flare-ups of pain that were directly related to increased 
activity.  He reported he had retired from his employment as 
a bus driver and stated his retirement had not been due to 
low back pain.  

Range of motion studies revealed lumbar flexion to 90 
degrees, extension to 10 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 40 degrees, 
bilaterally.  There was pain at the end point of all motions, 
but no additional limitation due to pain, fatigue, weakness, 
or lack of endurance after repetitive motions.  There was no 
evidence of gait abnormality, tenderness, or muscle spasm.  
Straight leg raises were negative, bilaterally.  Strength was 
5/5 with normal sensation and deep tendon reflexes were 2+ in 
the lower extremities.  MRI revealed L3-4 disk herniation 
with right neural foraminal stenosis secondary to the disk 
bulge and central canal stenosis at L4-L5.  The diagnoses 
included degenerative joint disease of the lumbar spine, 
lumbosacral strain, and disk herniation with neural foraminal 
stenosis.  It was the examiner's opinion that the veteran's 
current low back pain and disk herniation were secondary to 
his service-connected S-1 fracture.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring 
long leg braces
100

Consider special monthly compensation; with 
lesser involvements rate for limitation of 
motion, nerve paralysis.


Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral 
body.


NOTE: Both under ankylosis and limited motion, 
ratings should not be assigned for more than one 
segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  



Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2005).

In this case, the record shows the veteran's service-
connected residuals of S-1 fracture with traumatic arthritis 
has been assigned a 20 percent rating under the criteria for 
sacroiliac injury and weakness (Diagnostic Code 5294 and 
revised Diagnostic Code 5236), the Board finds the disability 
is more appropriately rated under the criteria for 
intervertebral disc syndrome (Diagnostic Code 5293 and 
revised Diagnostic Code 5243).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  It was the December 2005 VA 
examiner's opinion that the veteran's current low back pain 
and disk herniation were secondary to his service-connected 
S-1 fracture.  As the regulations applicable to back 
disabilities have been revised, the veteran's claim must be 
considered under the old and new rating criteria.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of S-1 fracture with 
traumatic arthritis are manifested by severe, recurring 
attacks of intervertebral disc syndrome.  Curiously, VA 
orthopedic examinations performed in August 2003 and April 
2004 show normal sensation in all distributions of the lower 
extremities, with symmetric patellar and Achilles tendon 
reflexes, bilaterally.  While VA neurology examinations 
performed on the same days in August 2003 and April 2004 show 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, and absent ankle jerk.  Examination in 
July 2004 noted positive straight leg raising and absent 
ankle jerks, while 18 month later, on examination in December 
2005, there was no evidence of radiating pain, demonstrable 
muscle spasm, or absent ankle jerk.  It can only be concluded 
that the veteran's low back symptoms wax and wane, and thus, 
he experiences recurring attacks, but also experiences 
recurring relief from the attacks.

The veteran's intervertebral disc syndrome, as noted by 
examination findings in May 2003 and December 2005, is shown 
to have exhibited periods of intermittent symptom relief.  
Therefore, a 40 percent disability rating, but no higher, is 
warranted under the criteria for Diagnostic Code 5293 
effective prior to September 23, 2002.  

Although service medical records show the veteran sustained a 
simple fracture to the transverse process at S-1, recent 
medical reports include no evidence of a demonstrable 
vertebra deformity.  Thus, an additional 10 percent rating 
under Diagnostic Code 5285 is not warranted.  The Board 
further notes that schedular ratings in excess of 40 percent 
are not possible under the criteria for Diagnostic Codes 
5289, 5292, 5294, and 5295.  There is also no evidence of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12 
month period for a rating in excess of 40 percent under the 
revised criteria for intervertebral disc syndrome effective 
after September 23, 2002.  

The Board notes that the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 40 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  The evidence 
in this case shows the residuals of S-1 fracture with 
traumatic arthritis are presently manifested by limited 
motion of the thoracolumbar spine and characteristic 
radiating L5 nerve root pain with intermittent absent 
Achilles tendon reflexes.  There is no evidence, however, of 
forward thoracolumbar flexion limited to 30 degrees, 
including as a result of pain and dysfunction, no evidence of 
thoracolumbar spine ankylosis, and no evidence of chronic and 
moderately severe incomplete sciatic nerve paralysis.  
Therefore, the Board finds a schedular rating in excess of 
40 percent is also not warranted under the rating criteria 
effective after September 26, 2003.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, there is no evidence of any 
recent hospital treatment and in December 2005 the veteran 
reported that his retirement from employment had not been the 
result of his back disability.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 40 percent rating, but no higher, for the 
residuals of S-1 fracture with traumatic arthritis is 
granted, subject to the regulations governing the payment of 
monetary awards.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


